                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

FREDDY S. RODRIQUEZ,

                     Plaintiff,                                8:18CV397

       vs.
                                                           MEMORANDUM
                                                            AND ORDER
HABITAT FOR HUMANITY
OMAHA,

                     Defendant.

        Plaintiff filed a Complaint on August 20, 2018. (Filing No. 1.) He has been
given leave to proceed in forma pauperis. (Filing No. 5.) The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. §§ 1915(e).

                            I. SUMMARY OF COMPLAINT

      Plaintiff brings this action against his former employer, Habitat for Humanity
Omaha (“Defendant”), which employed Plaintiff from February 20161 to September
2016 as a customer service sales representative in one of its restores. Plaintiff alleges
that Defendant discriminated and retaliated against him on the bases of race
(African-American), color (black), and religion (Muslim) in violation of Title VII of
the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2000e-17, and the
Nebraska Fair Employment Practice Act, Neb. Rev. Stat. §§ 48-1101 to 48-1126
(“NFEPA”).

      Plaintiff states that, during his employment with Defendant, he and other
black African-American employees “were treated to adverse assignments.” (Filing

      1
        Plaintiff alleges that he worked for Defendant as a volunteer from May 2015
until he was hired as an employee in February 2016. (Filing No. 1 at CM/ECF p. 6.)
No. 1 at CM/ECF p. 6.) Plaintiff alleges that from February 2016 to September 2016,
he was required to work every Saturday, unlike other employees, and that his
performance was satisfactory. (Id. at CM/ECF p. 7.) In July 2016, Plaintiff
complained to the store director that the store manager “was very discriminatory
with the assignments, and that [he] just wanted a fair playing field.” (Id. at CM/ECF
p. 6.) Plaintiff asserts that “[n]othing was ever done.” (Id.)

       Plaintiff states that, on one occasion, while helping a customer with a
refrigerator in the appliance area, he stopped to assist another customer bring items
to the dock area to be loaded into her car. (Id.) While in the dock area, another
employee asked Plaintiff to look at his phone because it was not working. (Id.) When
Plaintiff picked up the phone, the store manager came in and yelled “at the top of
her voice and in front of both customers and employees, [‘]Didn’t I tell you to get
back in appliances[?’]” (Id.) Plaintiff returned to the appliance area and told the
manager that he had been helping customers “and that she didn’t have to yell at [him]
like [he] was one of her dogs,” and she responded, “you are right go home.” (Id.)
Upset at being yelled at and sent home, Plaintiff went to the corporate office and told
the human resources director “about being yelled at when [he] was only doing [his]
job helping customers, and how the Black African American employee[s] were
treated differently at the restore.” (Id.) She said she would conduct an investigation
and was aware of his prior meeting with the store director and manager in which he
stated that he wanted “a fair playing field.” (Id.) According to Plaintiff, “[n]o proper
investigation was conducted.” (Id.)

       Plaintiff further alleges that, on September 24, 2016, he was assigned to work
in appliances when the assistant manager asked him to go to the dock area to help
another employee load a high-priced item into a customer’s vehicle. (Id. at CM/ECF
p. 7.) When Plaintiff arrived at the dock area, a co-worker asked why he was there,
and Plaintiff explained that the assistant manager sent him because the co-worker
previously had damaged other items. (Id.) The co-worker “got offensive and told
[Plaintiff] to get the fuck out of here raghead and go back to [Plaintiff’s] area. He
continued to yell and made the comment that when he was in the army he used to

                                           2
chase ragheads.” (Id.) Plaintiff interpreted these statements as a reference to Plaintiff
being a Muslim. (Id.) Plaintiff became upset and told the co-worker that, if they had
a problem, they “could go to the other side of Maple and handle it.” (Id.) The
assistant manager heard them arguing and said if they did not stop someone would
have to go home. (Id.) Plaintiff asked to go home because “he was upset and wanted
to avoid any other problems.” (Id.)

       A couple of days later, on September 26, 2016, the assistant manager,
Plaintiff, and the co-worker were called into the manager’s office for a meeting. (Id.)
Plaintiff told the manager that the co-worker “kept yelling and making inappropriate
comments.” (Id.) The co-worker stated that he did not want to say anything because
the assistant manager and Plaintiff grew up in the same neighborhood and requested
a private meeting with the manager. (Id.) The manager met with the co-worker but
never met with Plaintiff or the assistant manager. (Id.)

       Shortly thereafter, on September 29, 2016, Plaintiff was called into the
corporate office and informed that an investigation revealed that Plaintiff had
threatened the co-worker. (Id.) Plaintiff denied threatening the co-worker, but the
human resources director stated that the co-worker “felt that [Plaintiff] had
threaten[ed] him.” (Id.) When Plaintiff complained about the co-worker’s
comments,” Plaintiff was told to leave the property. (Id.)

        For relief, Plaintiff seeks $20,000.00 in damages for lost wages and bonus.
(Id. at CM/ECF p. 8.)

     II.    APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

                                           3
      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and
citations omitted).

                         III.   DISCUSSION OF CLAIMS

       Prior to filing a suit in federal court under Title VII, a plaintiff is required to
exhaust his administrative remedies by first seeking relief through the Nebraska
Equal Opportunity Commission (“NEOC”) or the Equal Employment Opportunity
Commission (“EEOC”). 42 U.S.C. § 2000e-5(f)(1). The NEOC/EEOC will then
investigate the charge and determine whether to file suit on behalf of the charging
party or make a determination of no reasonable cause. If the NEOC/EEOC
determines that there is no reasonable cause, the agency will then issue the charging
party a right-to-sue notice. 42 U.S.C. § 2000e-5(f)(1); see also Hanenburg v.
Principal Mut. Life Ins. Co., 118 F.3d 570, 573 (8th Cir. 1997). The charging party
has 90 days from the receipt of the right-to-sue notice to file a civil complaint based




                                            4
on his charge.2 42 U.S.C. § 2000e-5(f)(1); see also Littell v. Aid Ass’n for Lutherans,
62 F.3d 257, 259 (8th Cir. 1995) (failure to file suit within ninety days after the
receipt of a notice from the EEOC renders a plaintiff's action untimely). The civil
complaint may only encompass issues that are reasonably related to the substance of
charges timely brought before the EEOC/NEOC. Williams v. Little Rock Mun. Water
Works, 21 F.3d 218, 222 (8th Cir. 1994).

      Here, Plaintiff has attached a copy of his right-to-sue notice from the EEOC,
which reflects that it was signed and mailed to Plaintiff on May 17, 2018. (Filing
No. 1 at CM/ECF p. 9.) Plaintiff alleges that he received the right-to-sue notice on
May 19, 2018. (Id. at CM/ECF p. 5.) Plaintiff signed the Complaint on August 17,
2018 (id. at CM/ECF p. 8), but it was not filed until August 20, 2018, which is 93
days after Plaintiff received the right-to-sue notice. Plaintiff does not contend that
any equitable or exceptional circumstances exist that warrant tolling of the 90-day
period. See Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393-96 (1982) (a
claimant’s failure to file suit within this period bars his or her right to pursue the
claim, absent equitable tolling or exceptional circumstances).

       On the court’s own motion, Plaintiff will be given 30 days to show cause why
this case should not be dismissed for his failure to file suit within 90 days of receipt
of a right-to-sue letter from the EEOC. If Plaintiff fails to show that equitable or
exceptional circumstances exist that warrant tolling of the 90-day period, this matter
will be dismissed without further notice.




      2
         The NFEPA similarly provides that “[t]he deadline for filing an action
directly in the district court is ninety days after the complainant receives notice of
the last action the [NEOC] will take on the complaint or charge.” Neb. Rev. Stat. §
48-1120.01.


                                           5
      IT IS THEREFORE ORDERED that:

       1.     Plaintiff shall have 30 days to show cause why this case should not be
dismissed for his failure to file suit within 90 days of receipt of a right-to-sue letter
from the EEOC. If Plaintiff fails to show that equitable or exceptional circumstances
exist that warrant tolling of the 90-day period, this matter will be dismissed without
further notice.
.
       2.      The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: November 30, 2018: Deadline for
Plaintiff to show cause.

       3.     The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e)(2) after Plaintiff addresses the matters set
forth in this Memorandum and Order.

      Dated this 29th day of October, 2018.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           6
